Citation Nr: 1235901	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-45 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post traumatic stress disorder.  

2.  Entitlement to a disability rating in excess of 40 percent for a bilateral hearing loss, prior to January 19, 2012, and in excess of 50 percent thereafter.  

3.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from October 1952 to September 1953.  His awards and decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The service-connected PTSD does not approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  

2.  The service-connected PTSD does not approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or his own name.  

3.  Prior to January 19, 2012, the Veteran's service-connected bilateral hearing loss disability was manifested in the right ear by a pure tone threshold average of 68.75 decibels with discrimination ability of 64 percent (numeric designation VII); and in the left ear by a pure tone threshold average of 81.25 decibels with discrimination ability of 60 percent (numeric designation VII).  

4.  On and after January 19, 2012, the Veteran's service-connected bilateral hearing loss disability was manifested in the right ear by a pure tone threshold average of 75 decibels with discrimination ability of 56 percent (numeric designation VIII); and in the left ear by a pure tone threshold average of 85 decibels with discrimination ability of 54 percent (numeric designation VIII).  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for post traumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  

2.  Prior to January 19, 2012, the criteria for a disability rating in excess of 40 percent for a bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  

3.  The criteria for a disability rating in excess of 50 percent for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

On July 2, 2007, the RO received the Veteran's claim to reopen a claim of service connection for a hearing loss and to increase the evaluation of his service-connected PTSD.  (An unappealed rating decision in June 2005 had granted service connection for PTSD with a 30 percent evaluation and had denied service connection for the hearing loss.)  

In July 2007, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate both claims.  For the claim to reopen, he was notified of the information and evidence that was necessary both to reopen the claim and to establish entitlement to the underlying benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  (The claim for service connection for a hearing loss was subsequently reopened and granted with a 40 percent rating).  In addition to telling the Veteran what was needed to substantiate both claims, it was explained what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  Notice regarding potential ratings and effective dates was also provided.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The July 2007 notice was provided before adjudication of the claims in January 2008.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

PTSD

Effective on and after November 7, 1996, the General Rating Formula for Mental Disorders, including PTSD, is: 
	Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...................................................................................100 percent; 
	Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.................................70 percent; 
	Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships........................50 percent; 
	Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)..............................................................................................30 percent;  
	Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication...............................................10 percent;  
	A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication...................................................0 percent.  
38 C.F.R. § 4.130 (2011).  

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  

A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  See Cathell v. Brown, 5 Vet. App. 539 (1996).  

GAF scores attempt to cover the complete range of functioning from persons who must not only be hospitalized but require constant supervision to persons who function exceptionally well.  VA Ratings for compensation purposes cover the much narrower range of industrial impairment.  Consequently, GAF scores and VA ratings do not correlate well.  We cannot say that a certain GAF score equals a certain rating.  However, GAF scores do reflect a medical opinion as to the extent of the impairment and will be considered.   

Discussion

The claim for an increased rating for PTSD was received in July 2007.  The Board has reviewed the record and finds no VA treatment in the year before the claim was received.  Cf. 38 C.F.R. § 3.157 (2011).  In a November 2007 examination, the Veteran told of being examined in September 2004 but having no treatment until November 2007.  

The Veteran's attorney submitted records from private physician G. W., M.D.  These cover the Veteran's physical problems from July 2001 to April 2009.  In October 2006, there was a complaint that the Veteran had been having trouble sleeping for the last two days.  The doctor's notes did not associate the sleep disturbance with any psychiatric problems but, rather, associated it with nocturia and a prostate problem.  

In his claim, dated in June 2007 and received in July 2007, the Veteran wrote that his PTSD condition had become worse since news had turned to deterioration of the situation in the country and the world in regard to the terrorist threat.  He was disturbed by news and worried about the outcome every day.  

In August 2007, the Veteran's wife wrote of his symptoms.  They were married before service.  After he returned from service, he was an altogether different man.  He became angry at the least little thing.  He was unable to relax.  She described his hypervigilance in detail.  Currently, war news upset him very badly and he would become so angry that he would turn it off.  If he watched news or war stories he would have nightmares.  He would pull her hair, choke her, or punch her or the walls.  If awakened, he might wake up swinging.  

The report of the November 2007 VA examination shows the Veteran complained of difficulty sleeping, aggressive behavior during nightmares, intrusive thoughts, and worries about nightmares.  He was married and had a good relationship with his wife.  He had one adult son who live next door and had a good relationship.  He had several close friends but did not socialize due to difficulty travelling related to low finances.  He had been retired for 15 years.  He reported a decrease in leisure pursuits.  He walked approximately a mile a day and spent a good deal of time listening to his CB (citizens band) radio.  Significant medical problems included status post hip replacement, osteoporosis, hypertension, arrhythmia, and benign prostatic hypertrophy.  

The Veteran reported significant sleep impairment with nightmares approximately twice a week with thought content involving hand to hand combat in Korea.  He perceived his nightmares as more frequent and more severe.  He also had occasional intrusive thoughts.  He denied flashbacks.  He reported avoidance of thoughts, feelings, conversations related to his service in Korea.  He also reported avoidance of loud noises such as fireworks and band music.  He reported diminished interest in activities and a restricted range of affect.  He reported chronic insomnia and irritability, as well as symptoms consistent with hypervigilance.  He kept a gun near him at all times and frequently checked windows and doors for intruders.  He reported an exaggerated startle response to loud noises.  

On mental status examination, objective findings were within normal limits.  The Veteran exhibited no impairment of thought processes or communication.  There was no evidence of delusions or hallucinations.  Eye contact and interaction during the session were appropriate.  He denied suicidal or homicidal thoughts, ideations, plans, or intent.  He exhibited adequate ability to maintain minimal personal hygiene and other basic activities of daily living.  He was fully oriented.  There was no evidence of significant memory loss or impairment.  There was no obsessive or ritualistic behavior.  Rate and flow of speech were within normal limits.  He did not report or exhibit symptoms consistent with panic attacks, depression, or anxiety outside of his PTSD symptoms.  There was no evidence of impaired impulse control.  

The diagnosis was PTSD, chronic, moderate.  The GAF was 55.  The examiner explained that the GAF score reflected the Veteran's current moderate level of symptoms and impairment.  He continued to have some leisure activities although to a lesser degree than in previous years.  He continued to have some significant relationships including a 55 year marriage and several friendships.  He did exhibit isolation and distress.  

The record contains VA clinical notes.  The Veteran saw a VA social worker in February 2008 and August 2008.  The Veteran discussed his wartime experiences.  He still had problems with nightmares, intrusive thoughts, being easily startled, and people in crowds.  Anger and irritability were also mentioned.  His wife accompanied him and verified his nightmares and thrashing around at night.  The Veteran was cooperative, alert and oriented.  Mood and affect were within normal limits.  The Veteran was dressed appropriately, clean and well groomed.  The social worker was of the opinion that the GAF was 40 but failed to explain the reasons for the GAF score or identify any objective findings to support it.  

The Veteran had a VA psychiatry consultation in February 2009.  He reported that he was seen in 2004 and told that medication and therapy might not help, so he did not return.  He was recently referred by his primary care provider because his wife reported that he was hitting her, strangling her, and pulling her hair in his sleep.  It had been progressive over the last 4 years.  The Veteran reported that his sleep was fragmented and he was not getting enough rest.  His combat experience was discussed.  He said he avoided talking about his actions and kept things bottled up.  He avoided parades and band music because they reminded him of the war.  Music made him jittery.  He reported insomnia, irritability, hypervigilance, and an exaggerated startle response.  The Veteran had come for therapy as symptoms had become more troubling.  The diagnosis was PTSD, insomnia.  There was no GAF score.  

Later in February 2009, the Veteran saw another VA social worker.  He was noted to be alert and oriented.  He was adequately dressed and groomed.  Mood and affect were within the normal range.  Insight and judgment were good.  He was pleasant and cooperative.  His wife reported that in his sleep, he hit, choked her and pulled her hair.  He stopped when she told him to wake up.  She usually slept in another room to avoid these incidents.  The social worker did not offer a GAF score.  

The Veteran had a 75 minute psychology assessment in April 2009.  He reported intense dreams and acting out violently in his sleep.  On mental status examination, the Veteran was casually dressed with adequate hygiene.  He was oriented in 4 spheres.  There were no involuntary movement abnormalities.  Speech was within normal limits for rate, rhythm, tone, and volume.  His affect was serious/concerned and his mood was anxious.  Thought processes were appropriate and goal directed.  Thought content was within normal limits without cognitive or perceptual distortions.  The Veteran was reality based.  No suicidal or homicidal ideation was reported or indicated.  

It was commented that the Veteran displayed a flat affect and emotional restriction, which conflicts with the mental status findings that his affect was serious/concerned and his mood was anxious.  The Veteran was also reported to display hypervigilance, inability to sleep through the night, violent acting out during dreams, difficulty trusting others, and avoidance of people and places that reminded him of his traumas.  Obviously, the Veteran did not objectively display a inability to sleep through the night or avoiding people and places during the examination.  It is clear from the context that these comments as to what the Veteran displayed are not objective findings but a restatement of the information from the Veteran.  The Veteran denied suicidal and/or homicidal ideation and did not appear to be a significant risk to himself or others.  Treatment plans were discussed.  The diagnosis was PTSD, prolonged.  The GAF was 55.  

Psychology treatment notes for May and June 2009 reflect similar complaints and mental status findings.  The GAF scores remained 55 in May and June 2009.  

The Veteran was examined by a private clinical psychologist in August 2009.  His medical, military and occupational histories were reviewed.  The Veteran was noted to take good care of his appearance, other than his finger nails.  He was pleasant, cooperative, and answered all questions.  His train of thought was coherent, although there were frequent digressions.  There were no disturbances of logic or bizarreness.  His speech had no evidence of unusual ideation.  At times, his wife would remind him to stay on topic.  He described his mood as "poor;" and added that he had no patience and was easily angered.  The examiner noted that the Veteran's affect was within normal limits and he smiled at times.  On the Anxiety/Worry Scale of Clinical Assessment, the Veteran scored in the range of "Mild Clinical Risk."  He endorsed some items that were consistent with anxiety.  The Veteran's mental content consisted of feelings of depression, unhappiness, lack of joy in his life, and no one caring about him.  During the interview, there were no obvious indications of psychotic distortions, including ideas of reference, hallucinations, faulty perceptions or misinterpretations of reality.  He denied suicidal ideation.  Bodily concerns included a hearing loss, tinnitus, vision problems, cataracts, high blood pressure and poor circulation.  On Mini Mental Status Examination, the Veteran scored in the range of "Mild Cognitive Function."  He was alert, responsive and well oriented.  He had difficulty with attention and calculation (serial 7's).  His general fund of knowledge was in the acceptable range.  The examiner found indications of some deficits in concentration, immediate memory, and short term recall.  The Veteran gave reasonable responses to judgment questions and had some insight into his behavior.  He was able to manage his own self care in all activities of daily living.  Test results were reviewed.  The Veteran's PTSD symptoms were reviewed in relation to the diagnostic criteria.  The examiner concluded that the evidence supported a diagnosis of PTSD, depression, and anxiety.  The GAF was 52.  The examiner explained that the Veteran had no friends in the area and limited leisure activities.  PTSD and related depressive symptoms interfered with participation in socialization and other life activities.  

The Veteran was afforded another VA PTSD examination in February 2012.  The examiner diagnosed PTSD, chronic and was of the opinion that the GAF was 61.  The examiner explained that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner noted that the clinical records and claims folder were reviewed and the Veteran was examined.  The Veteran's relevant history was discussed.  His numerous diagnoses and medications were reviewed.  

The PTSD diagnostic criteria were reviewed.  As to Criteria A, it was noted that the Veteran had experienced a traumatic event.  As to Criteria B, the Veteran had recurrent distressing dreams of the event and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  For Criteria C, it was noted that he made efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; and markedly diminished interest or participation in significant activities.  Criteria D symptoms were difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The symptoms had persisted for more than one month meeting Criteria E.  Criteria F were also met because the symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also noted symptoms of anxiety and suspiciousness.  

Conclusion

The Veteran is currently rated as 50 percent disabled by his PTSD symptoms.  The next higher rating, 70 percent, requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The rating criteria provide some examples but they are not required.  

If there are deficiencies in most areas, there would be more than complaints and a claimants reports of symptoms.  There would be definite objective findings on mental status examination.  For example, the examination should bring out any suicidal ideation or obsessional rituals that interfered with routine activities.  The examinations included at least a half hour discussing the claimant's problems and it would be noted if his speech was intermittently illogical, obscure, or irrelevant but that was never the case.  Similarly, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively would be demonstrated during the mental examination.  Spatial disorientation or neglect of personal appearance and hygiene would be notable during an examination.  An examination would also be expected to disclose any difficulty in adapting to stressful circumstances.  

In this case, the objective findings on VA and private mental status examinations were consistently well within the normal range.  Therefore, the Board concludes that the service-connected PTSD does not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board has considered the various GAF scores assigned and finds both VA and private GAF scores are in the mild or moderate range, which is consistent with the current 50 percent evaluation.  The GAF scores do not indicate a serious level of disability warranting a higher evaluation.  The Board particularly notes that a VA social worker saw the Veteran in February and August 2008 and entered a GAF score of 40 but did not explain the score or provide findings to support it.  A GAF from 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  However, there was no evidence of any of that in the February and August 2008 clinical notes.  The social worker apparently communicated well with the Veteran and did not report any problems with reality testing or communicating with the Veteran.  There was no evidence that the Veteran was avoiding friends, neglecting family, or had any impairment in family relations, judgment, thinking, or mood.  Because the written details of the social worker's reports, in February and August 2008, conflict with the unexplained GAF scores of 40, the Board finds that those GAF scores are not credible and are not a basis for rating the disability.  

While the Veteran may feel that the severity of his service-connected PTSD warrants a higher rating, the findings of the trained medical professionals are significantly more probative in determining the extent of the disability and whether it meets the criteria for a higher rating.  In this case, the medical findings provide a preponderance of evidence showing that the service-connected PTSD does not exceed the criteria for the current 50 percent evaluation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the PTSD has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 50 percent rating.  

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (cycles per second).  The rating schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Code 6100 (2011).  The Court has noted that the assignment of disability ratings for hearing impairment are derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The record does not reflect any audiometric testing between the time that the claim to reopen was received, in July 2007, and the August 2009 VA audiology examination.  The RO has assigned a 40 percent from the date the claim was received.  

The report of the August 2009 VA audiology examination shows the Veteran reported combat noise exposure to rifle fire, machine guns, and explosions.  A shell reportedly exploded 5 to 10 feet away.  After service, he had industrial and farming noise exposure, as well as occasional hunting noise.  He also reported tinnitus upon his return from service.  It was constant and bilateral.  

On the authorized VA audiological evaluation, in August 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
60
70
70
75
68.75
Left
40
75
105
105+
81.25

Speech audiometry revealed speech recognition ability of 64 percent correct in the right ear and 60 percent correct in the left ear.  These audiologic results produce a numeric designation of "VII" for the right ear and "VII" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a 40 percent rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

Following the August 2009 VA audiologic examination, there was no competent evaluation of the Veteran's hearing until January 2012.  

On the authorized VA audiological evaluation, on January 19, 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
70
70
80
80
75
Left
50
80
105+
105+
85

Speech audiometry revealed speech recognition ability of 56 percent correct in the right ear and 54 percent correct in the left ear.  These audiologic results produce a numeric designation of "VIII" for the right ear and "VIII" for the left ear.  When these numeric designations are applied to the rating criteria, the result is a 50 percent rating.  38 C.F.R. Part 4, including § 4.85, and Code 6100 (2011).  

Conclusion

As noted above, the rating is arrived at by the mechanical application of the audiometric test results to the rating criteria.  Although the Veteran is competent to report that his hearing is worse, the Court has recognized that the most probative evidence, and the evidence that serves as the basis of the evaluation, is that which is obtained from the controlled audiometric environment.  In this case, the audiometric testing supports a 40 percent rating prior to January 19, 2009.  There is no competent evidence for a higher rating until the audiometric test of January 19, 2009 showed the disability met the criteria for a 50 percent evaluation.  The objective medical findings on audiometric testing provide the preponderance of evidence in this case and show that no more than a 40 percent rating was warranted prior to January 19, 2009 and that no rating in excess of 50 percent is warranted as of that date.  As the preponderance of the evidence is against a further increase, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the bilateral hearing loss should be assigned staged ratings because there is no competent evidence that the disability exceed the criteria for a 40 percent rating prior to January 19, 2012.  At no time during the rating period has the disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 50 percent for post traumatic stress disorder is denied.  

A disability rating in excess of 40 percent for a bilateral hearing loss, prior to January 19, 2012 is denied.  

A disability rating in excess of 50 percent for a bilateral hearing loss is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation purposes, based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In a letter dated in September 2012, the Veteran's attorney specifically asked the RO to consider TDIU.  He noted that the Veteran is rated as 50 percent disabled by PTSD, 50 percent disabled by a bilateral hearing loss, and 10 percent disabled by tinnitus, for a combine evaluation of 80 percent.  In as much as the record raises a TDIU claim in conjunction with a claim for increase, the matter is before the Board.  See Rice, Id.  However, the RO has yet to adjudicate the claim.  Consequently, the matter must be remanded to the RO for adjudication.  

Accordingly, the claim for TDIU is REMANDED for the following action:

1.  The RO should provide the Veteran with all appropriate notice as required by VCAA and subsequent legislation and case law.  Specifically, he should be informed of the evidence needed to substantiate a TDIU claim, what evidence should be provided by him, what evidence the VA would attempt to obtain on his behalf, and how VA determines ratings and effective dates.  

2.  Thereafter, the Veteran should be scheduled for an appropriate examination to determine whether the service-connected disabilities prevent him from engaging in substantially gainful employment without regard to advancing age.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests, studies, or specialist examinations that might be deemed useful in determining the extent of the service-connected disability should be done.  The examiner should give a complete explanation for his opinion as to whether the service-connected disabilities prevent the Veteran from engaging in substantially gainful employment without regard to advancing age.  

3.  Subsequently, the RO should readjudicate the TDIU claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a statement of the case (SOC) on the TDIU issue.  An appropriate period of time should be allowed for response.

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals  






Department of Veterans Affairs


